DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jindal, US 11,022,876.
	The instant application claims are drawn to a reflective mask, comprising: a substrate; a reflective multilayer disposed on the substrate; a capping layer disposed on the reflective multilayer; and an absorber layer disposed on the capping layer, wherein the absorber layer includes one or more alternating pairs of a first layer and a second layer different from the first layer.
	The relied upon prior art describes, teaches and suggests the claimed embodiments.  Column 10, lines 21-38, teach that in one or more embodiments, wherein the absorber layer pairs 420a/420b, 420c/420d, 420e/420f comprise a first layer (420a, 420c, 420e) including an absorber material selected from the group consisting of tantalum (Ta), tantalum nitride (TaN), tantalum nitride oxide (TaNO), tantalum borate (TaBO) and a second layer (420b, 420d, 420f) including an absorber material selected from the group consisting of platinum (Pt), zinc (Zn), gold (Au), nickel oxide (NiO), silver oxide (Ag.sub.2O), iridium (Ir), iron (Fe), tin dioxide (SnO.sub.2), cobalt (Co), chromium nickel alloys, in particular Ni.sub.8Cr.sub.2, tin oxide (SnO), copper (Cu), silver (Ag), actinium (Ac), tellurium (Te), caesium iodide (CsI), tin (Sn), zinc telluride (ZnTe), chromium (Cr), chromium nitride (CrN) and antimony (Sb). In specific embodiments, the absorber layer pairs comprise a first layer (420a, 420c, 420e) including an absorber material selected from tantalum nitride (TaN) and a second layer (420b, 420d, 420f) including an absorber material selected from nickel (Ni).
This teaching anticipated the scope of the rejected claims.

Allowable Subject Matter
Claims 1-16 are allowed.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737